NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

CLAUDIA SANDOVAL-SERRANO,                    )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-1006
                                             )
MICHAEL FEELEY,                              )
                                             )
             Appellee.                       )
                                             )

Opinion filed December 19, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Polk County;
Michael P. McDaniel, Judge.

Shannon L. Akins of the Law Offices of
Shannon L. Akins, P.A., Orlando; and David
T. Roberts of The Roberts Family Law Firm,
P.A., Orlando, for Appellant.

No appearance for Appellee.


PER CURIAM.


             Affirmed.




LaROSE, C.J., and VILLANTI and SLEET, JJ., Concur.